TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00573-CV



      Ruby Gipson Hicks; James H. Gipson; Glenda A. Sturges; Mildred I. McNair;
     Wanda R. Gipson; Lillie Pinks; Larry Gipson; Donald L. Hicks; Mary A. Allen;
    Cleran Ray Gipson; Kathy Cobb; Clint L. Gipson; Felicia Cameron; A. C. Gipson;
  Cleo Gipson, Jr.; Vivian Gipson; Derrick A. Gipson; Thomas K. Gipson; Leola Tombs;
                     Elena Baker; and Robert Lee Mosley; Appellants

                                              v.

    Railroad Commission of Texas and Stonewall Production Company, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-GN-04-003942, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed a Motion to Dismiss Appeal and state that appellees do not

oppose their motion. We grant the motion and dismiss this appeal.




                                           G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellants’ Motion

Filed: January 9, 2008